Appeal by defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered April 8, 1983, convicting her of burglary in the first degree, upon a jury verdict, and sentencing her to a term of imprisonment of 5 to 15 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed to a term of imprisonment of three to nine years. As so modified, judgment affirmed. Upon reviewing the facts of this case, we determine that the sentence imposed was *552excessive to the extent indicated herein. We have considered defendant’s other contentions and find them to be without merit. Mangano, J. P., O’Connor, Brown and Boyers, JJ., concur.